         Case 6:20-cv-00533-ADA Document 33 Filed 11/04/20 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION

 WSOU INVESTMENTS, LLC D/B/A                  §
 BRAZOS LICENSING AND                         §    CIVIL ACTION 6:20-cv-00533-ADA
 DEVELOPMENT,                                 §    CIVIL ACTION 6:20-cv-00534-ADA
           Plaintiff,                         §    CIVIL ACTION 6:20-cv-00535-ADA
                                              §    CIVIL ACTION 6:20-cv-00536-ADA
                                              §    CIVIL ACTION 6:20-cv-00537-ADA
 v.                                           §    CIVIL ACTION 6:20-cv-00538-ADA
                                              §    CIVIL ACTION 6:20-cv-00539-ADA
                                              §    CIVIL ACTION 6:20-cv-00540-ADA
 HUAWEI TECHNOLOGIES CO.,                     §    CIVIL ACTION 6:20-cv-00541-ADA
 LTD. and HUAWEI                              §    CIVIL ACTION 6:20-cv-00542-ADA
 TECHNOLOGIES USA INC.,                       §    CIVIL ACTION 6:20-cv-00543-ADA
            Defendants.                       §    CIVIL ACTION 6:20-cv-00544-ADA

                  JOINT MOTION TO ENTER SCHEDULING ORDER
TO THE HONORABLE COURT:

       Pursuant to the Court’s Order to meet and confer in advance of the Rule 16 case

management conference and the Court’s Order Governing Proceedings (“OGP”), the Parties have

conferred on a proposed scheduling order and have exchanged competing scheduling orders. The

Parties have reached an agreement concerning the Scheduling Order, which is attached as Exhibit

A. The Parties respectfully request entry of Exhibit A submitted herewith, and Exhibits C and D

from Civil Action No. 6:20-cv-0053-ADA, Dkt. No. 29, for all the above-referenced cases.




                                                                                       Page | 1
       Case 6:20-cv-00533-ADA Document 33 Filed 11/04/20 Page 2 of 3




DATED: November 4, 2020           Respectfully submitted,

                                  By: /s/ James L. Etheridge
                                  James L. Etheridge
                                  Texas Bar No. 24059147
                                  Ryan S. Loveless
                                  Texas Bar No. 24036997
                                  Brett A. Mangrum
                                  Texas Bar No. 24065671
                                  Travis L. Richins
                                  Texas Bar No. 24061296
                                  Jeff Huang
                                  Etheridge Law Group
                                  2600 E. Southlake Blvd., Suite 120/324
                                  Southlake, Texas 76092
                                  Tel.: (817) 470-7249
                                  Fax: (817) 887-5950
                                  Jim@EtheridgeLaw.com
                                  Ryan@EtheridgeLaw.com
                                  Brett@EtheridgeLaw.com
                                  Travis@EtheridgeLaw.com
                                  Jeff@EtheridgeLaw.com

                                  Mark D. Siegmund
                                  State Bar No. 24117055
                                  mark@waltfairpllc.com
                                  Law Firm of Walt, Fair PLLC.
                                  1508 North Valley Mills Drive
                                  Waco, Texas 76710
                                  Telephone: (254) 772-6400
                                  Facsimile: (254) 772-6432

                                  Counsel for Plaintiff WSOU Investments, LLC


                                  /s/ Jason W. Cook
                                  Jason W. Cook
                                  Texas Bar No. 24028537
                                  Shaun W. Hassett
                                  Texas Bar No. 24074372
                                  MCGUIREWOODS LLP
                                  2000 McKinney Avenue, Suite 1400
                                  Dallas, TX 75201
                                  Telephone: (214) 932-6400
                                  jcook@mcguirewoods.com
                                  shassett@mcguirewoods.com

                                  Tyler T. VanHoutan

                                                                           Page | 2
Case 6:20-cv-00533-ADA Document 33 Filed 11/04/20 Page 3 of 3




                           Texas Bar No. 24033290
                           MCGUIREWOODS LLP
                           600 Travis St., Suite 7500
                           Houston, TX 77002
                           Telephone: (713) 571-9191
                           tvanhoutan@mcguirewoods.com

                           J. Mark Mann
                           Texas Bar No. 12926150
                           G. Blake Thompson
                           Texas Bar No. 24042033
                           MANN | TINDEL | THOMPSON
                           300 West Main Street
                           Henderson, Texas 75652
                           Telephone: (903) 657-8540
                           mark@themannfirm.com
                           blake@themannfirm.com

                           Counsel for Defendants Huawei Technologies Co.,
                           Ltd., Huawei Technologies USA, Inc., Huawei
                           Device Co. Ltd. (f/k/a Huawei Device (Dongguan)
                           Co.), Huawei Device (Shenzhen) Co., Ltd. (f/k/a
                           Huawei Device Co. Ltd.) and Huawei Device USA




                                                                    Page | 3
